Title: To Thomas Jefferson from Howel Hern, 28 July 1808
From: Hern, Howel
To: Jefferson, Thomas


                  
                     State of Tenesee Knox County July 28th day 1808
                  
                  To Mr. Thomas Jefferson president of the United States Sir after my humble Respects To you I inform you I had a son enlisted About the age of ninteen years old with out my Consent I provd his age by my oath I got A petition gave to Govonor Sevear beging of him To use what influance he could ingiting my son Discharg’d about four or five months after that My son sent me a letter that the Secretary of War had wrote on to Captain Armistead Commander At High wassee garison to discharg him. which he Had refusd to doe   when he inlisted he give in his Name Thomas Herndon wich name was wrong—His name is Thomas Hern   I took a man by the name of Morgan Murrah that had known my son from An infant we went to the high wassee I demanded My son of Captain Armistead he refused to give him up for he Said his name was Thomas Herndon on His list and the Secretarys orders was to discharge Thomas Hern. I oferd to prove by the said Murrah that his name was Thomas Hern his answer to me Was all the Devils in hell Should not make him give him up by that name
                  I went home and went I and said Murrah To a Justis of the peace for Knox County and there said Murrah was qualifid he had known him by The name of Thomas Hern and he knew him to be under the age of twenty one years for he had Known him from an infant then I petitiond Govonor Sevear to send on to the Secretary of war again Stateing the case in respect to the defrence of the Names in the petition Just before last Christmas Govenor Sevear told me the Secretary of war had Wrote to him that he had sent on to Captain Armistead to discharge my son I went the first of Last January to the High wassee garison to the Captain And demanded my son again and he refused to Discharge him for he said the Secretary of war had Wrote the same way he did the first time So he gave my son a furlow and he come home and I was advised To keep him but I though as the united Stated Had past an act that no one Could be lawfully Inlisted under the age of twenty one years With out the consent of their Father that I Would take lawful Steps to git him dischargd. Govenor Sevear told me that the Secretary of war Had wrote to him that Captain Armistead had Wrote to him that he had no such a man in his Company which proves plain that he keeps him By an arbitrary power the Captain told me to prepare my self with Cloths for my son for the Secretarys orders was to stop his Clothing and bounty. I made tender of the bounty Money to him when I was there the last time tho he said he would Not Discharge my son till he gets futher orders
                  I think it is a very grate hard ship that a cityson of the united States that has fought for liberty Gaind indipendance and has all ways been in Subjection To the laws of the united State as I have done all This and then for men in ofice abitaryly to keep Me from my right it is a grate hard ship—
                  I hope your exelency will use your influance And have my son discharged I have waited very Inpatiantly a long time I beg you would use your power and authority and obelige your Friend And Welwisher
                  
                     Howel Hern 
                     
                  
                  
                     I Hope Sir you will have my son dischargd Without me haveing to go any more I want to give my son more Edication before it is too Late if your honour will be pleasd to doe Me that favour I pray Sir you would doe it as soon as the Case will admit
                  
                  
                     Howel Hern 
                     
                  
               